Exhibit 37
                                                               Page 1
 1        IN THE UNITED STATES DISTRICT COURT
             NORTHERN DISTRICT OF ILLINOIS
 2                  EASTERN DIVISION
 3

      SDAHRIE HOWARD, DENISE HOBBS,               )
 4    and ELLENOR ALTMAN, et al.,                 )
                                                  )
 5                         Plaintiffs,            )
                                                  )
 6          vs.                                   )   Case No.
                                                  )   17-cv-8146
 7    COOK COUNTY SHERIFF'S OFFICE                )
      and COUNTY OF COOK,                         )
 8                                                )
                           Defendants.            )
 9
10
11
12            DEPOSITION OF BALVINA RANNEY
13                 Chicago, Illinois
14             Tuesday, October 16, 2018
15
16
17
18
19
20
21
22
23   Reported by:
24   RACHEL F. GARD, CSR, RPR, CLR, CRR
25   JOB NO. 148926

               TSG Reporting - Worldwide - 877-702-9580
                                        Page 26                                               Page 27
 1                B. RANNEY                           1                B. RANNEY
 2   until roughly November of 1997?                  2       A. Yes, L I N N.
 3      A. Yes.                                       3       Q. How long have you been in that
 4      Q. Where did you go after that?               4   courtroom?
 5      A. 26th and California.                       5       A. Since 2009. Like May.
 6      Q. Did you bid into that job?                 6       Q. Did you bid into that assignment, or
 7      A. Yes.                                       7   was that assignment given to you?
 8      Q. Have you been at 26th and California       8       A. No, that was assignment that was
 9   ever since?                                      9   given to me. I guess the deputy that was in
10      A. Yes.                                      10   there was leaving or something.
11      Q. And if I understand this correctly,       11       Q. Have you regularly worked any jobs
12   you periodically have the opportunity to bid    12   in the courthouse since May of 2009 other than
13   into other jobs, correct?                       13   courtroom 700?
14      A. Correct.                                  14       A. When there's -- if there's -- if
15      Q. So if you wanted to go to another         15   they're shorthanded, I'll go to another
16   courthouse, you would have an opportunity to    16   courtroom. If my courtroom is down, I'll go
17   bid into that?                                  17   help at the front door. Wherever they need --
18      A. Yes.                                      18   if they need me, I go to different assignments.
19      Q. Have you ever tried to bid out of         19       Q. Have you been regularly assigned any
20   26th and California?                            20   place other than courtroom 700, though, since
21      A. No.                                       21   2009?
22      Q. What's your current assignment?           22       A. No.
23      A. I'm assigned to courtroom 700, Judge      23       Q. So occasionally, you'll go to other
24   Linn.                                           24   assignments if you're needed?
25      Q. Is that L I N N or L Y N N?               25       A. Yes.

                                        Page 28                                               Page 29
 1                B. RANNEY                           1                 B. RANNEY
 2      Q. And who's your current supervisor in       2       A. Sergeant Stawczyk. Sergeant King,
 3   courtroom 700?                                   3   male. Sergeant King, female. Sergeant Hunter.
 4      A. Right now?                                 4   Sergeant Gercone. Sergeant Mateck. I think
 5      Q. Yeah.                                      5   that's all the sergeants.
 6      A. Sergeant Kowalski. He's been               6       Q. And so those six sergeants you named
 7   basically there almost every day.                7   would be supervising you on different days; is
 8      Q. How long has he been your                  8   that right?
 9   supervisor?                                      9       A. Yeah, yes.
10      A. Just this -- since he got                 10       Q. Was it sort of a situation where you
11   transferred. I don't know exactly when he got   11   would show up to work and you didn't know who
12   transferred, but recently.                      12   the sergeant was going to be when you got
13      Q. Where did he come from?                   13   there?
14      A. A street unit.                            14       A. Yes.
15      Q. So recently being he became your          15       Q. You mentioned there's two sergeant
16   supervisor sometime in 2018?                    16   Kings?
17      A. Yes.                                      17       A. Yes.
18      Q. Who was your supervisor before            18       Q. One is male, and one is female?
19   Kowalski?                                       19       A. Yes.
20      A. Well, the supervisors would take          20       Q. Do you know the male Sergeant King's
21   turns. So there's a list.                       21   first name?
22      Q. You might have several?                   22       A. I think it's Darryl, D A R R Y L.
23      A. Yes.                                      23       Q. Is he still at 26th and Cal?
24      Q. Who were the sergeants that               24       A. I think he's a deputy now.
25   supervised you before Kowalski?                 25       Q. He was demoted, you mean?



                                                                                                        8
                         TSG Reporting - Worldwide - 877-702-9580
                                         Page 38                                                Page 39
 1                B. RANNEY                             1               B. RANNEY
 2       Q. Just recently?                              2      A. Uh-huh.
 3       A. Yes.                                        3      Q. Is that a yes?
 4       Q. This year?                                  4      A. Yes, I'm sorry.
 5       A. Yes, yes.                                   5      Q. When their court appearance is over,
 6       Q. Does the transport team currently           6   they get brought back to the bridge; is that
 7   bring the 313s to the courtroom and back down      7   correct?
 8   to the bridge?                                     8      A. Yes.
 9       A. Yes.                                        9      Q. By the transport team?
10       Q. How long has that been going on?           10      A. Yes.
11       A. That's also recently -- well,              11      Q. Currently do you have any
12   because they don't stay up by us anymore.         12   responsibility for transporting 313s?
13       Q. The 313s?                                  13      A. No.
14       A. Right. Before they used to. So ...         14      Q. Do you have responsibility currently
15       Q. For how long have they not been            15   for transporting any other inmates to and from
16   staying up by you?                                16   the lockup?
17       A. How long have they not been staying        17      A. The remand, the people that are not
18   up?                                               18   in Cook County Jail custody and they're just
19       Q. Yeah. You said they used to stay up        19   taken off the floor, we have to bring them
20   by you but now they don't.                        20   down.
21       A. Since last year, the end of last           21      Q. So if somebody came over from IDOC,
22   year.                                             22   you would be responsible for taking that person
23       Q. Is the current procedure for 313s          23   up and back?
24   that they get brought up from the bridge by the   24      A. Yes.
25   transport team?                                   25      Q. Is there an IDOC officer who's

                                         Page 40                                                Page 41
 1                B. RANNEY                             1                B. RANNEY
 2   responsible for that inmate or that group of       2       Q. So if you get an inmate from --
 3   inmates?                                           3   who's in the custody of Kane County DOC in your
 4       A. When they're in their care, they            4   courtroom, a Kane County DOC officer will be
 5   are, but once they're remanded, they're in our     5   responsible for bringing that inmate up to the
 6   care.                                              6   courtroom and back?
 7       Q. And when you say remanded, what do          7       A. Yes.
 8   you mean by remanded?                              8       Q. Other than remands, are you
 9       A. Well, they are not in IDOC custody.         9   responsible currently for bringing any inmates
10   They are now in the Cook County sheriff's         10   to the courtroom from the bridge or back to the
11   custody.                                          11   bridge from the courtroom?
12       Q. And does that mean they're in Cook         12       A. No.
13   County Jail, the CCDOC's custody?                 13       Q. In the past 5 years, have you been
14       A. Correct.                                   14   responsible for bringing any inmates other than
15       Q. So you have inmates who have been          15   remands from the bridge to the courtroom or
16   remanded from IDOC to CCDOC?                      16   back?
17       A. Yes. Right now we have two that are        17       A. Oh, yes.
18   currently remanded, and they are now with the     18       Q. When did that change?
19   regular guys.                                     19           MR. KULWIN: Objection. Asked and
20       Q. What about inmates from other jails,       20       answered.
21   such as Kane County or Lake County, are you       21           You can answer the question.
22   responsible for bringing them from the bridge     22       Q. Let me ask -- let me rephrase the
23   to the courtroom?                                 23   question.
24       A. No. They actually come with the            24           Did that also change towards the end
25   correctional officers with them.                  25   of last year?



                                                                                                        11
                          TSG Reporting - Worldwide - 877-702-9580
                                         Page 42                                                Page 43
 1               B. RANNEY                              1                B. RANNEY
 2      A. Yes.                                         2   in the cell. Check their IDs or their mitts,
 3      Q. Okay. So up until the end of last            3   make sure they're there. Put them on the list.
 4   year, what -- which inmates were you               4   When they're done with court when we have a few
 5   responsible for bringing from the bridge to the    5   or we take a break, then we will drop them down
 6   courtroom and back to the bridge?                  6   to the bridge.
 7      A. All of them.                                 7       Q. So it sounds like what you're
 8      Q. Including females?                           8   telling me is the transport team would bring
 9      A. Yes.                                         9   them up from the bridge, but you or your
10      Q. And juveniles?                              10   partner would sometimes take them back down to
11      A. Yes.                                        11   the bridge?
12      Q. Could you describe for me what the          12       A. Right. It only deals with the north
13   process was for doing that?                       13   end of the courthouse because the north end, I
14      A. Okay. So the trans team will bring          14   don't know why it was that way, but the south
15   them up on the elevator. Then we get their        15   end, they would pick the prisoners and take
16   mitts, uncuff them. Before they weren't           16   them back down.
17   cuffed. They would just come uncuffed.            17       Q. South end had different procedures?
18      Q. When you say before, before what?           18       A. Yes.
19      A. Before all this, they would come up         19       Q. But you're on the north end?
20   uncuffed. They would come just like free, no      20       A. Yes.
21   handcuffs.                                        21       Q. And how would you and your partner
22      Q. So the transport team would bring           22   bring the inmates from the courtroom lockup
23   them up from the bridge, though, in the           23   down to the bridge? What were the procedures
24   elevator?                                         24   around that?
25      A. Right. And then we would put them           25       A. We would put them on a list, who was

                                         Page 44                                                Page 45
 1                B. RANNEY                             1              B. RANNEY
 2   done. And we'd handcuff them. When we were         2      Q. When you say that's the way you're
 3   able -- when we got handcuffs. We didn't have      3   supposed to, what do you mean? What tells you
 4   handcuffs before.                                  4   you're supposed to do it that way?
 5      Q. When did you get handcuffs?                  5      A. That's the way we were trained.
 6      A. Sometime last year.                          6      Q. Where?
 7           Then we bring them down. We wait           7      A. In the academy and in-service.
 8   because everybody is bringing their inmates        8      Q. Were you ever reprimanded for
 9   down, and then there would usually be a line.      9   cuffing inmates behind the back rather than the
10   And then we wait our turn. They'll sign off,      10   front?
11   give them the mitts, and then we go back up.      11      A. No. I was told to put them in the
12      Q. Both of you -- would both you and           12   front.
13   your partner bring the inmates downstairs or      13      Q. By the people you mentioned before?
14   just one of you?                                  14      A. (Nodding).
15      A. Just one.                                   15      Q. Yes?
16      Q. And you said you would handcuff them        16      A. Yes.
17   after the point in time when you got handcuffs.   17      Q. And I assume you transported them up
18   How would you cuff them?                          18   and down through the elevator?
19      A. I would cuff them in the back. I            19      A. Yes.
20   was told to cuff them in the front.               20      Q. You mentioned waiting in line.
21      Q. Told by whom?                               21   Would that be upstairs or downstairs?
22      A. Lieutenant Dillon, Lieutenant               22      A. Downstairs in the tunnel.
23   Wodarczyk, sergeants.                             23      Q. And was there a process where you
24      Q. Why would you cuff them in the back?        24   had to check the inmates back in, for lack of a
25      A. That's the way you're supposed to.          25   better word?



                                                                                                        12
                          TSG Reporting - Worldwide - 877-702-9580
                                         Page 74                                                Page 75
 1               B. RANNEY                              1                B. RANNEY
 2   attorney?                                          2       A. I was literally transporting a
 3      A. Yes.                                         3   prisoner and -- I was transporting a prisoner,
 4      Q. What caused you to look for an               4   and he was actually masturbating next to me.
 5   attorney?                                          5   And he just, like, kind of laughed at it, and I
 6      A. I felt that nothing was being done.          6   think that was my breaking point because I went
 7      Q. About what specifically?                     7   to look for a supervisor --
 8      A. About the masturbating.                      8           MR. KULWIN: You need some Kleenex?
 9      Q. About inmates masturbating at the            9           THE WITNESS: Yeah, please.
10   courthouse?                                       10       Q. Couple of napkins?
11      A. Yes. Masturbating at the                    11           MR. KULWIN: Take a second. It's
12   courthouse, exposing themselves, just the way     12       okay.
13   they were talking. It was just, you know -- it    13       A. I went to look for a supervisor, and
14   was bad.                                          14   Sergeant Mateck was on the bottom of the
15      Q. When did it start getting bad?              15   bridge, and I couldn't go any further because
16      A. When did it start getting bad?              16   they were backed up in the tunnel, which it was
17      Q. Uh-huh.                                     17   happening every single day now. And I said I
18      A. I want to say it started up in 2015,        18   need to make a complaint. He needs to be
19   but it started getting really bad, like, 2017.    19   charged -- I was very upset.
20      Q. When did you start looking for an           20       Q. I'm sorry, you said that to Sergeant
21   attorney?                                         21   Mateck?
22      A. 2017. I just couldn't take it               22       A. Uh-huh. And they said, well, you
23   anymore.                                          23   have to talk to the DOC sergeants. So I went
24      Q. And when you say it started getting         24   to the bridge on the top and I went to -- I go
25   really bad, what do you mean by that?             25   can I speak to a sergeant, and as I was

                                         Page 76                                                Page 77
 1                B. RANNEY                             1                B. RANNEY
 2   speaking, they go well, what do you need?          2   like, okay, well, we'll get that too, whatever.
 3   There were other correctional officers. And I      3   Then he goes, you know what? I didn't know who
 4   says this guy just, like, masturbating. I want     4   he was because he wasn't my prisoner.
 5   to make a complaint. He was masturbating in        5       Q. This is another inmate, though?
 6   front of me, like, right next to me.               6       A. Right.
 7            And they're like, oh, well, you've        7       Q. Okay.
 8   got to talk to your sergeant, and I felt like I    8       A. He's like, well, okay, we'll have to
 9   was a ping pong, you know, going back and          9   go check the video to find out what time and
10   forth, and I was standing there, and I turn       10   stuff.
11   around to look, and there's another guy in        11       Q. I'm sorry, who said that?
12   front of me masturbating in the max cell.         12       A. Mateck.
13       Q. On the bridge?                             13       Q. Mateck, okay.
14       A. On the bridge. As soon as you walk         14       A. Yeah. So it was either a holiday or
15   in, you saw, you know, they were masturbating     15   a day off or something, or he wasn't there.
16   right there. I was just -- I was really upset     16   And when I saw him the next day or the
17   because that was not the only time. And I         17   following day to follow up on it, he said,
18   just -- it was really busy. And I remember the    18   we'll write the report. I said okay. But I
19   sergeant says, okay, I'll get to you. And he      19   said what about the other one? He goes, oh, I
20   didn't. And --                                    20   don't know, that's the jail part. You have to
21       Q. This is the DOC sergeant?                  21   handle it. I go, but I don't even know his
22       A. No, Sergeant Mateck.                       22   name, like, what prisoner that was also.
23       Q. Oh, Sergeant Mateck.                       23           He was just like I don't know, I
24       A. And then finally, I says there was         24   can't tell you. This is all I remember you
25   another guy that's also in the cell. He was       25   telling me.



                                                                                                        20
                          TSG Reporting - Worldwide - 877-702-9580
                                         Page 94                                                Page 95
 1                B. RANNEY                             1                B. RANNEY
 2       Q. Is it accurate to say that you were         2   every single day, at the cameras masturbating.
 3   not satisfied with the answers you were getting    3   I go, there has to be something that can be
 4   from the sergeants at roll call on this issue?     4   done. He goes, well, we're doing what we can.
 5       A. Yes.                                        5   I says it seems like it's getting worse instead
 6       Q. Did you speak with the lieutenants          6   of getting better. So basically he was just,
 7   after you had already raised this at roll call?    7   what they were doing. Like we're doing what we
 8       A. Yes.                                        8   can, you know.
 9       Q. And I'm sorry if I asked this               9       Q. What did he say they were doing?
10   already. How many times did you speak to the      10           MR. KULWIN: If anything.
11   lieutenants about this issue?                     11       A. They were just telling us to make
12          MR. KULWIN: Objection. Asked and           12   sure to get them down. That is like the
13       answered.                                     13   answer, hurry up and get them down. But
14       Q. Okay. I don't remember what you            14   sometimes we couldn't. And that was a problem.
15   said. I'm sorry.                                  15   And I felt that that's why they were even doing
16          MR. KULWIN: I think she said many.         16   it even more because they were upset that they
17       But go ahead.                                 17   were stuck in the courtrooms.
18       Q. Now I'm recalling. I think you said        18           So they didn't understand that we
19   it was more than three times, right?              19   couldn't bring them down. So they would like,
20       A. Yes.                                       20   I guess, take it out on us, masturbating.
21       Q. Okay. What was the response of the         21   There were times where they were very obnoxious
22   lieutenants when you spoke to them about this     22   and loud. They were trying to, I guess, throw
23   issue?                                            23   a tantrum, or whatever to grab our attention,
24       A. I remember one conversation. The --        24   but we couldn't take them down. They said,
25   Lieutenant Wodarczyk says, I'm looking at this    25   well, just hurry up and try to take them down.

                                         Page 96                                                Page 97
 1                 B. RANNEY                            1                B. RANNEY
 2   How can we? Every time something happens, we       2      A. At the end, it was. And then it was
 3   call. Everybody is tied up, the bridge is          3   not -- then they said you don't have to search
 4   backed up, so just going to have to wait.          4   them. And that was Lieutenant Wodarczyk and
 5       Q. Any other specific conversation you         5   Dillon that said that.
 6   recall with any of the lieutenants about this      6      Q. When you said at the end it was your
 7   issue?                                             7   responsibility, the end of what?
 8       A. Say that again.                             8      A. Well, we had so many prisoners
 9       Q. Any other specific conversation you         9   coming up, and I had asked them can we search
10   recall with any of the lieutenants about this     10   them down on the bridge before coming up. And
11   issue?                                            11   they said no. I said then where are we
12       A. I remember one incident where a guy        12   supposed to search them? And they said, well,
13   actually brought Vaseline and snuck it in his     13   search them in the lockup. But you have 22 --
14   pants to masturbate in my lockup. And we were     14   18 to 20 prisoners in there, and you're
15   reviewing the tape, and I told the lieutenant,    15   searching them inside the lockup? I'm not
16   I go this is disgusting because he wasn't even    16   going to go inside the lockup with that many
17   searched. He wouldn't have been able to bring     17   men.
18   it to masturbate. He actually brought             18           So my partner would help search them
19   Vaseline.                                         19   on the wall, and I would stand there to make
20       Q. Who was supposed to search him?            20   sure everything is okay, but not everybody was
21       A. They're saying they don't have             21   searched.
22   enough people to search the prisoners.            22      Q. This is when you would bring the
23       Q. Was it part of your responsibility         23   inmates up from the bridge to the courtrooms?
24   to search the prisoners when you would bring      24      A. Right. And my partner started
25   them up from the bridge?                          25   feeling it was a safety risk. He says, this



                                                                                                        25
                          TSG Reporting - Worldwide - 877-702-9580
                                        Page 238                                               Page 239
 1                 B. RANNEY                            1                B. RANNEY
 2       A. I don't understand what you're              2   sorry for doing this to you, but can you tell
 3   saying, I'll be honest.                            3   me if you've heard comments such as the
 4       Q. Okay. That's fine if you don't              4   following from inmates -- and these are the
 5   understand the question.                           5   comments you were referring to when answering
 6           MS. HARVEY: Okay. No further               6   the questions about comments detainees made to
 7       questions.                                     7   you. Here we go. You can just say yes or no.
 8           MR. KULWIN: I just have a few              8          I'm going to fuck you up, bitch.
 9       cleanup questions, if I may.                   9   Have you heard things like that?
10                EXAMINATION                          10       A. Yes.
11   BY MR. KULWIN:                                    11       Q. I'll fuck the shit out of you. I'm
12       Q. On a number of occasions, and just         12   going to fuck you in your ass. Have you heard
13   recently this afternoon, you were asked           13   things like that?
14   questions about various detainees and whether     14       A. Yes.
15   they, quote, just made comments. Do you           15       Q. I'm going to put my dick on you if
16   remember those questions just now, whether        16   you come in here. Have you heard things like
17   these were detainees that just made comments to   17   that?
18   you? Do you remember those questions?             18       A. Yes.
19       A. Yes.                                       19       Q. Bitch, you press charges on me, I
20       Q. Is it difficult for you to                 20   should fuck you up. Have you heard things like
21   articulate and discuss those comments?            21   that?
22           MR. PHILLIPS: Objection. Leading.         22       A. Yes.
23       A. Yes. It's very difficult.                  23       Q. I'll rape you and your kids. Have
24       Q. Okay. Let me ask you a question.           24   you heard that?
25   I'm going to say some things to you, and I'm      25       A. Yes.

                                        Page 240                                               Page 241
 1               B. RANNEY                              1                 B. RANNEY
 2      Q. I'll make you suck my dick. Have             2   thrown at you such as cunt, bitch, and whore?
 3   you heard that?                                    3       A. Yes.
 4      A. Yes.                                         4       Q. And have those kind of comments been
 5      Q. I will eat your pussy. Have you              5   loud enough so that your supervisors, from time
 6   heard that?                                        6   to time, heard those things, to the best of
 7      A. Yes.                                         7   your knowledge?
 8      Q. Suck my dick. Have you heard that?           8       A. Yes.
 9      A. Yes.                                         9       Q. Have they done anything about it?
10      Q. And other comments of that same             10       A. No.
11   nature over the years?                            11       Q. You were asked some questions about
12      A. Yes.                                        12   all -- if you could name all the deputies who
13      Q. Have you been hearing those comments        13   came to you between 2015 and the present to
14   more frequently between 2015, 2016, 2017 as the   14   discuss with you what was going on in the
15   years have gone on?                               15   lockups.
16      A. Yes.                                        16            Do you remember those questions?
17      Q. Have these been open and notorious          17       A. Yes.
18   so that your supervisors and other people in      18       Q. And do you remember stating as many
19   the lockup have heard these things?               19   names as you could remember at the time, today?
20      A. Yes.                                        20   Do you remember that?
21      Q. Has any sergeant or lieutenant              21       A. Yes.
22   intervened in any way to stop the inmates from    22       Q. Did you also remember adding some
23   doing these things?                               23   names as the day went on when they came up in
24      A. No.                                         24   further questioning?
25      Q. Have you also had sexual epithets           25       A. Yes.



                                                                                                        61
                          TSG Reporting - Worldwide - 877-702-9580
